Citation Nr: 0843701	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-33 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision rendered by the 
Ft. Harrison, Montana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In June 2008, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.  


FINDINGS OF FACT

Lumbar spine degenerative disc disease is attributable to 
service.  


CONCLUSION OF LAW

Lumbar spine degenerative disc disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2008), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in June 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
Appropriate examinations have been conducted, and available 
service records and pertinent post service medical records 
have been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim.  

				Factual Background

Service medical records show complaints of low back pain of 
8-9 months duration in December 1955.  The veteran reported 
that he hurt his back while jumping off a diving board.  No 
disease was diagnosed and rule out fracture or dislocation 
was noted.  X-rays were negative.  In the veteran's discharge 
examination of October 1957, his spine and other 
musculoskeletal was shown to be normal.  The veteran denied 
arthritis at that time.  

Post service treatment records note that degenerative changes 
in the thoracolumbar spine were shown in June 1992.  
Complaints of low back pain were noted in September 1993.  In 
April 1998, low back pain was noted.  Degenerative disc 
disease in the spine was noted and the examiner noted that he 
suspected that the veteran's obesity probably had something 
to do with it.   

In a January 2001 examination, complaints of significant pain 
in the right lower  back area quite severe was noted.  The 
back was noted as normal to percussion other than the right 
SI area which was quite tender.  Degenerative change of the 
spine was noted in September 2003.  In March 2005, chronic 
low back pain out of proportion to other areas was noted.  
The examiner noted that she suspected that the veteran had 
some mechanical low back pain/plus minus component of spinal 
stenosis.  Lumbar degenerative disc disease with right lower 
extremity radiculopathy was noted in November 2005.  

The veteran was afforded a VA compensation and pension 
examination in August 2007.  During this examination, the 
veteran reported the 1955 diving incident.  The veteran 
reported low back pain most days in the lumbar back.  The 
veteran noted that the severity of the pain ranged from 3/10 
to 7/10.  The examiner noted that while in the service the 
veteran was seen for low back pain and that the physical 
examination results were negative.  The examiner noted full 
range of motion and a diagnosis of no disease.  Objective 
findings showed no evidence of abnormal weight-bearing and no 
tenderness to palpation of cervical, thoracic or lumbosacral 
spine.  The thoracolumbar spine showed forward flexion to 90 
degrees, lateral flexion to 20 degrees bilaterally and 
lateral rotation to 80 degrees bilaterally.  It was noted 
that the veteran stated that he could not extend beyond 0 
degrees.  It was noted that the veteran's range of motion was 
limited at full flexion by central obesity.  An assessment 
was given of lumbar spine degenerative disc disease, without 
documentation of being caused or aggravated by service.  The 
examiner noted that review of the C-file, SMR's, interview 
and current examination do not indicate any plausible 
association between acute back pain on one occasion at 21 
years of age and symptoms that appeared 38 years later.  The 
examiner noted that the x-ray, physical examination and the 
diagnosis of the visit in 1955 were clearly negative.  The 
examiner noted that the veteran did not mention low back pain 
when examined a month ago.  The examiner further noted that 
x-ray findings, such as those in 1988 and 1992, are 
insignificant in the absence of back pain symptoms.  The 
examiner noted that the veteran showed morbid obesity and 
deconditioning that may have aggravated any spine or back 
conditions.  

In April 2008, private physician, D.R.S. noted that he 
reviewed the veteran's medical record dated in December 1955 
showing an entry of low back pain for 8 to 9 months.  D.R.S. 
noted that the veteran was able to obtain copies of his 
medical file related to his back injury in service and that 
many of his other medical records were destroyed in a fire.  
D.R.S. further noted that many of the physicians and/or 
witnesses to the veteran's back injury have died, retired, or 
cannot be located.  D.R.S. noted that he believed that the 
back pain the veteran is experiencing now is related to the 
injury to his spine which took place in 1955 while he was on 
active duty.  

Also in April 2008, private physician, T.A.S. noted that the 
veteran suffers from periodic episodes of lower back pain and 
this condition has existed for approximately 50 years.  
T.A.S. noted a review of military records also indicates a 
primary complaint of lower back pain which had existed for 
eight months in 1955.  T.A.S. noted that AP and lateral 
weight bearing x-rays taken in March 2006 revealed advanced 
degenerative changes throughout the lumbar spine.  That same 
month, M.H.P., noted that he had treated the veteran for his 
low back injuries and that the veteran's history is 
consistent with a back injury he suffered while in the 
military 53 years ago.  It was noted that at that time the 
veteran injured his low back while diving off a high dive, 
and that examination confirmed degenerative disc disease and 
osteoplytic spurring of the lumbar spine.  M.H.P. noted that 
these findings were confirmed by MRI of the lumbar spine 
performed in March 2006 and that the findings were consistent 
with a permanent impairment from the veteran's service in the 
military.  

At his June 2008 hearing, the veteran reported that he hurt 
his back in 1955 and that he went on sick call.  The veteran 
did not recall when he went on sick call.  The veteran's wife 
testified that during service the veteran would come home 
from time to time complaining about his back.  She testified 
that the veteran has had problems with his back since 
service.  The veteran further reported back problems since 
service.

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  Service connection for a chronic disease, 
including arthritis, may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the 
disabilities were incurred while engaging in combat.  

					Analysis

The veteran seeks service connection for a back disability.  
After review of the record, the Board finds that service 
connection is warranted.  

The evidence shows that the veteran has a back disability.  
Service medical records show complaints of low back pain of 
8-9 months duration in December 1955.  No disease was 
diagnosed and rule out fracture or dislocation was noted at 
that time.  X-rays were also negative.  The veteran's 
discharge examination of October 1957 showed normal spine and 
other musculoskeletal.  In the August 2007 VA compensation 
and pension examination, an assessment was given of lumbar 
spine degenerative disc disease, without documentation of 
being caused or aggravated by service.  The examiner noted 
that review of the C-file, SMR's, interview and current 
examination do not indicate any plausible association between 
acute back pain on one occasion at 21 years of age and 
symptoms that appeared 38 years later.  The examiner noted 
that the x-ray, physical examination and the diagnosis of the 
visit in 1955 were clearly negative.  

The Board has been presented with conflicting opinions 
regarding the etiology of the veteran's back disability.  In 
April 2008, D.R.S. noted that he believed that the back pain 
the veteran is experiencing now is related to the injury to 
his spine which took place in 1955 while he was on active 
duty.  Also, T.A.S. noted that the veteran suffers from 
periodic episodes of lower back pain and this condition has 
existed for approximately 50 years, and M.H.P. noted that he 
had treated the veteran for his low back injuries and that 
the veteran's history is consistent with a back injury he 
suffered while in the military 53 years ago.  However, as 
noted above, the August 2007 examiner opined that the 
evidence does not indicate any plausible association between 
acute back pain on one occasion at 21 years of age and 
symptoms that appeared 38 years later.  

The Board finds that service connection for a back disability 
is warranted.  In this regard, the Board finds the opinion of 
the VA examiner to be unconvincing.  It is important to note 
that the opinion was filed by a PAC rather than a medical 
doctor. Furthermore, the examiner noted a single in-service 
complaint.  That fact is wrong. When seen the veteran 
reported a multi-month report of back pain.  This is far more 
than a single incident.  Furthermore, the VA examiner 
described findings in 1988 as insignificant.  We make no 
comment as to whether such opinion is medically proper, but 
legally the presence of X-ray changes and complaints of back 
pain establish the presence of disease/injury and disability.

It is not clear that an 8-9 month history of back pain 
establishes chronicity within the meaning of 38 C.F.R. 
§ 3.303.  However, the testimony provided by the veteran and 
his wife were credible and tended to establish continuity of 
symptomatology.  Regardless, the private examiners provided a 
more accurate history and better reasoning.  Clearly, the 
private examiners did not conclude that X-ray changes and 
pain are historically insignificant.  As such, the evidence 
supports the claim and service connection is granted.


ORDER

Service connection for lumbar spine degenerative disc disease 
is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


